J-S09036-22

                                   2022 PA Super 55

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYREEK WILSON                              :
                                               :
                       Appellant               :   No. 1018 EDA 2021

                  Appeal from the Order Entered May 13, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014996-2013


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                             FILED MARCH 31, 2022

        Appellant Tyreek Wilson appeals from the order of the Court of Common

Pleas of Philadelphia County denying Appellant’s first petition pursuant to the

Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. § 9541, et seq. Appellant

raises three claims alleging the ineffectiveness of his counsel. We affirm.

        In the underlying case, a jury convicted Appellant of robbery, attempted

burglary, simple assault, and recklessly endangering another person.          On

direct appeal, this Court summarized the factual background and procedural

history of this case as follows:

              On November 15, 2013, at 7:00 p.m., Mary Ellen Kelly went
        to Holly Turner's apartment at 29th Street and Girard Avenue in
        Philadelphia, Pennsylvania. See Notes of Testimony (N.T.),
        6/9/15, at 55–58, 67, 101–103. Ms. Kelly rang the buzzer for Ms.
        Turner's apartment. Id. at 103. Ms. Turner, who was using
        crutches as a result of a broken foot, unlocked the inner vestibule
        door and the outside door of the apartment building. Id. at 57–

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S09036-22


     58, 103–04. Appellant was standing a few feet behind Ms. Kelly.
     Id. at 62–63, 103–08. As she entered the vestibule, Appellant
     pushed his way in behind her. Id. at 63, 103–04, 110–11. The
     two women attempted to push Appellant out while he tried to force
     his way into the apartment proper. Id. at 63, 68–71, 104, 110–
     11. Ms. Turner kicked the apartment door shut while screaming
     for help. Id. at 69–72, 104, 113–14. During the struggle, both
     women were able to see Appellant's face; Ms. Kelly noted he was
     wearing a black coat with a brand tag reading “Zero.” Id. at 125.

           Appellant punched Ms. Kelly in the face and body, pulled her
     hair and her scarf, and shoved her against the wall. Id. at 64, 73,
     115–16. Ms. Kelly screamed and fell to the ground while Appellant
     kicked her. Id. at 64, 72–73, 104, 115–17. Ms. Turner kicked
     Appellant in the groin. Id. at 64, 118. Appellant grabbed Ms. Kelly
     by the hair and dragged her three to four feet from the vestibule.
     Id. at 64, 121–23. The cross-body bag she was wearing snapped,
     and Appellant fled with the purse northbound on 30th Street. Id.
     at 77, 104, 123; N.T., 6/10/15, at 19–20. During the struggle,
     Appellant dropped his phone. Id. at 77.

           Ms. Turner's neighbors arrived on the scene and told her
     they had called 911; Ms. Turner spoke to the dispatcher and gave
     a description of Appellant. See N.T., 6/9/15, at 76–77, 125–26.
     An unmarked police car arrived within a few minutes: Ms. Kelly
     got in the car with officers, and Ms. Turner remained at the
     apartment and picked up Appellant's phone. Id. at 77; N.T.,
     6/10/15, at 19–20, 23–24, 49–51. Ms. Kelly had an iPhone with a
     tracking application installed on it, so the police were able to follow
     Appellant's location. See N.T., 6/9/15, at 125–26; N.T., 6/10/15,
     at 24. Based on Appellant's westbound trajectory on Girard
     Avenue, officers concluded Appellant was on a trolley. See N.T.,
     6/9/15, at 128–29; N.T., 6/10/15, at 24–25.

           Officers stopped two trolleys at 34th Street and Girard
     Avenue; on the second trolley, Ms. Kelly identified Appellant as
     the assailant. See N.T., 6/9/15, at 129–131; N.T., 6/10/15, at
     25–26. Officers recovered Ms. Kelly's iPhone from Appellant, who
     was then arrested. Id. As a result of the assault, Ms. Kelly suffered
     a burn across the neck due to Appellant's pulling the bag; a black
     eye; and bruises on her arms and legs. See N.T., 6/9/15, at 134;
     N.T., 6/10/15, at 61–62. Police officers obtained a search warrant
     for Appellant's phone, which was logged into his Facebook
     account. See N.T., 6/10/15, at 65–70.


                                      -2-
J-S09036-22


            Prior to trial, Appellant cut the strap of his electronic
      monitoring bracelet and fled; a bench warrant was issued for his
      arrest. See N.T., 6/8/15, at 20–22, 25–26; N.T., 6/9/15, at 13–
      20, 26; N.T., 6/10/15, at 104–08, 114–133, 135–39. Appellant
      was subsequently tried in absentia. See N.T., 6/8/15, at 4, 21–
      22, 25–26; N.T., 6/9/15, at 13–20, 26. After the jury found
      Appellant guilty on all charges, Appellant was sentenced in
      absentia to twenty-two to forty-four years of incarceration. See
      N.T., 6/11/15, at 116–18; N.T., 9/17/15, at 4–6.

             On September 22, 2015, while Appellant was still a fugitive,
      counsel filed a post-sentence motion on his behalf, which the court
      denied. On October 8, 2015, counsel filed a notice of appeal on
      Appellant's behalf, again, while he was still a fugitive. Appellant
      was taken into custody on new charges in October 2015. Following
      a bench warrant hearing on October 16, 2015, three days prior to
      the thirty-day appeal period running, the court ordered Appellant
      to file a Pa.R.A.P. 1925(b) statement. Instead, Appellant filed a
      second post-sentence motion. Appellant was allowed the
      opportunity for allocution, but the court denied his motion for
      reconsideration.

Commonwealth v. Wilson, 3079 EDA 2015, 2017 WL 3933410, at *1–2

(Pa.Super. Sept. 8, 2017) (unpublished memorandum) (footnote omitted).

      On September 8, 2017, this Court affirmed the judgment of sentence.

In doing so, this Court declined to find that Appellant waived his appellate

rights during the time period in which he had been a fugitive as Appellant had

been returned to court custody three days before the time to file an appeal

had expired.

      However, this Court found Appellant had waived his right to challenge

the discretionary aspects of his sentence as he had been a fugitive during the

time period in which he was required to file a post-sentence motion.        Id.

(quoting Commonwealth v. Doty, 997 A.2d 1184, 1187 (Pa.Super. 2010);

Commonwealth v. Deemer, 705 A.2d 827, 829 (Pa. 1997) (stating that “a


                                     -3-
J-S09036-22



fugitive who returns to court should be allowed to take the system of criminal

justice as he finds it upon his return; if time for filing has elapsed, he may not

file; if it has not, he may”).

      This Court determined that there was no merit to the sole issue

Appellant had presented for appeal in which he challenged the sufficiency of

the evidence supporting his simple assault conviction. On March 28, 2019,

the Supreme Court denied Appellant’s petition for allowance of appeal.

      On March 20, 2020, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel, who subsequently filed an amended PCRA petition,

raising claims of ineffectiveness of both trial and appellate counsel. On March

9, 2021, the PCRA court sent Appellant notice of its intent to dismiss the

petition without a hearing pursuant to Pa.R.Crim.P. 907. On May 13, 2021,

the PCRA court dismissed Appellant’s petition. This timely appeal followed.

      Appellant raises the following issues for our review on appeal:

      1. Whether the court erred in denying Appellant’s PCRA petition
         without an evidentiary hearing on the issues raised in the
         amended      PCRA   petition   regarding   trial   counsel’s
         ineffectiveness?

      2. Whether the court was in error in not granting relief on the
         issue that counsel was ineffective for the following reasons:

             a. Appellate counsel was ineffective for failing to appeal the
                denial of the objection to prejudicial evidence.

             b. Appellate counsel was ineffective for failing to appeal the
                denial of the mistrial motion.

             c. Trial counsel was ineffective for failing to object to an
                incorrect jury instruction.

Appellant’s Brief, at 8 (reordered for ease of review).

                                      -4-
J-S09036-22



      Our standard of review is as follows:

      Our review of a PCRA court's decision is limited to examining
      whether the PCRA court's findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. We view the findings of the PCRA court and the evidence of
      record in a light most favorable to the prevailing party. With
      respect to the PCRA court's decision to deny a request for an
      evidentiary hearing, or to hold a limited evidentiary hearing, such
      a decision is within the discretion of the PCRA court and will not
      be overturned absent an abuse of discretion.

Commonwealth v. Maddrey, 205 A.3d 323, 327 (Pa.Super. 2019) (quoting

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (internal citations

and quotation marks omitted)). To successfully challenge the lower court’s

decision to deny the petitioner a hearing on his PCRA petition, “an appellant

must show that he raised a genuine issue of fact which, if resolved in his favor,

would have entitled him to relief, or that the court otherwise abused its

discretion in denying a hearing.” Commonwealth v. Paddy, 15 A.3d 431,

442 (Pa. 2011).

      Appellant raises several claims of the ineffectiveness of trial and

appellate counsel. In reviewing such claims, we are guided by the following

principles:

         [a]s originally established by the United States Supreme
         Court in Strickland v. Washington, 466 U.S. 668, [104
         S.Ct. 2052, 80 L.Ed.2d 674] (1984), and adopted by
         Pennsylvania appellate courts, counsel is presumed to have
         provided effective representation unless a PCRA petitioner
         pleads and proves all of the following: (1) the underlying
         legal claim is of arguable merit; (2) counsel's action or
         inaction lacked any objectively reasonable basis designed to
         effectuate his client's interest; and (3) prejudice, to the



                                      -5-
J-S09036-22


         effect that there was a reasonable probability of a different
         outcome at trial if not for counsel's error.

      Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super. 2014)
      (citations omitted). “A failure to satisfy any prong of the
      ineffectiveness test requires rejection of the claim of
      ineffectiveness.” Commonwealth v. Daniels, 600 Pa. 1, 963
      A.2d 409, 419 (2009).

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020).

      First, Appellant argues that appellate counsel was ineffective in failing

to appeal the trial court’s decision to allow the Commonwealth to introduce

into evidence prison visitation logs that showed the identity of the individuals

that visited Appellant in prison. The Commonwealth argued that this evidence

had significant probative value to show that the individuals who visited

Appellant in prison were contacts that had exchanged messages with the cell

phone inadvertently dropped by the perpetrator of the crimes at issue.

      As such, the Commonwealth argued that the prison visitation log was

important to assist the prosecution in proving that the discarded phone

belonged to Appellant as this evidence further corroborated the eyewitnesses’

identifications of Appellant as the perpetrator.

      Appellant does not dispute that the prison visitation logs were relevant

evidence, but claims that the prejudicial impact of the prison visitation logs

outweighed the probative value of the evidence. Specifically, Appellant argues

that the Commonwealth could have proved the same connection by using

Appellant’s Facebook page rather than prejudicial prison records, which

Appellant claims showed that he was incarcerated long enough to have

numerous visitors. Appellant’s Brief, at 19.

                                      -6-
J-S09036-22



      In reviewing Appellant’s challenge to the lower court’s discretion to

admit certain evidence, the following standard is applicable:

      [t]he admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment, but rather where
      the judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias or ill will.

Commonwealth v. Williams, 241 A.3d 1094, 1101 (Pa.Super. 2020)

(quoting Commonwealth v. Lekka, 210 A.3d 343, 353–54 (Pa.Super. 2019)

(internal citations and quotations omitted)).

      It is well-established that:

      “[r]elevance is the threshold for admissibility of evidence.”
      Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa. Super. 2015)
      (en banc) (citation omitted).

         Evidence is relevant if it logically tends to establish a
         material fact in the case, tends to make a fact at issue more
         or less probable, or tends to support a reasonable inference
         or proposition regarding a material fact. Relevant evidence
         may nevertheless be excluded if its probative value is
         outweighed by the danger of unfair prejudice, confusion of
         the issues, or misleading the jury, or by considerations of
         undue delay, waste of time, or needless presentation of
         cumulative evidence.

      Commonwealth v. Danzey, 210 A.3d 333, 342 (Pa. Super.
      2019) (citation and quotation marks omitted), appeal denied, 219
      A.3d 597 (Pa. 2019).

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa.Super. 2020).




                                     -7-
J-S09036-22



      However, we emphasize that a trial court is not required to prohibit

evidence merely because it is harmful to the defense. Commonwealth v.

Kouma, 53 A.3d 760, 770 (Pa.Super. 2012).

      [E]xclusion is limited to evidence so prejudicial that it would
      inflame the jury to make a decision based upon something other
      than the legal propositions relevant to the case.... This Court has
      stated that it is not required to sanitize the trial to eliminate all
      unpleasant facts from the jury's consideration where those facts
      are relevant to the issues at hand[.]”

Id. (quoting Commonwealth v. Page, 965 A.2d 1212, 1221 (Pa.Super.

2009) (quotations and quotation marks omitted)).

      In reviewing the record, we find the trial court properly exercised its

discretion in permitting the Commonwealth to introduce the prison visitation

logs, which established that the individuals who visited Appellant in jail were

persons that he had relationships with or were authorized to visit him. When

the prison visitation log was compared to the contacts listed in the phone

dropped by the perpetrator as well as the recipients of messages and calls

from the recovered phone, it provided strong evidence to establish that

Appellant was the owner and operator of the phone found at the crime scene.

      The Commonwealth was able to use this evidence to corroborate the

victims’ identification of Appellant as their attacker as Appellant had been a

complete stranger to them before the robbery.

      Appellant’s suggestion that the Commonwealth should have simply

compared the phone’s contacts and data on the recovered phone to

Appellant’s Facebook account is not convincing as the defense could have


                                      -8-
J-S09036-22



argued that another individual could have had access to Appellant’s Facebook

account and logged on. As such, the prison visitation log provided a stronger

connection between Appellant’s personal visitors and the contacts on the

phone dropped by the perpetrator of the crimes at issue.

      We disagree with Appellant’s assertion that the probative value of the

prison visitation log was outweighed by unfair prejudice. The prison visitation

log in no way suggested that Appellant had been involved in prior criminal

activity or was incarcerated on different charges.         The jury was aware

Appellant was arrested by police and taken into custody on the same day that

he had committed very serious offenses in robbing and attacking two women

near the entrance of one of the victim’s homes. The jury was also aware that

Appellant subsequently cut off his house arrest bracelet and had absconded,

necessitating a trial in absentia.

      As Appellant has failed to show the trial court abused its discretion in

allowing the admission of the prison visitation logs, Appellant’s failure to show

his underlying claim has merit requires rejection of the ineffectiveness claim.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (“[c]ounsel

cannot be deemed ineffective for failing to raise a meritless claim”) (citation

omitted).

      Second, Appellant asserts that appellate counsel was ineffective in

failing to appeal the trial court’s denial of his motion for a mistrial, which was

based on an improper statement by a prosecution witness.




                                      -9-
J-S09036-22



      We begin by noting that “[a] mistrial is an extreme remedy only

warranted when the prejudice to the movant cannot be ameliorated to ensure

a fair trial.” Commonwealth v. Goods, 265 A.3d 662, 665 (Pa.Super. 2021)

(quoting Commonwealth v. Risoldi, 238 A.3d 434, 458 (Pa.Super. 2020)).

Our courts have recognized that a trial court may grant a mistrial only “where

the incident upon which the motion is based is of such a nature that its

unavoidable effect is to deprive the defendant of a fair trial by preventing the

jury from weighing and rendering a true verdict.”           Commonwealth v.

Wright, 961 A.2d 119, 142 (Pa. 2008). As such, we review a trial court’s

decision to deny a motion for a mistrial pursuant to an abuse of discretion

standard. Id.

      Appellant specifically claims that appellate counsel should have

appealed the denial of his motion for a mistrial, which was based on the

inadvertent statement of prosecution witness Teresa Paris, the Custodian of

Records for the Philadelphia Prison System. The Commonwealth called Ms.

Paris as a witness to properly introduce the prison visitation log mentioned

above in order to draw a connection between the individuals who visited

Appellant in prison and the people listed as contacts on the perpetrator’s

phone found at the scene of the assault.

      Before Ms. Paris testified, the Court specifically instructed Ms. Paris that

she should not use the phrase “police photo number” to identify Appellant.

However, in response to the prosecutor’s question on direct examination as to

how Ms. Paris retrieved Appellant’s visitation log, Ms. Paris responded, “When

                                     - 10 -
J-S09036-22



a person comes in to visit [the prison], they’re – they give the officer the name

and PP num – the name and identification number of the person that they’re

visiting, sign in, give identification, and they’re admitted.” Notes of Testimony

(N.T.), 6/9/15, at 160.

      Thereafter, trial counsel moved for a mistrial based on Ms. Paris’s partial

reference to the phrase “PP number,” claiming that jury members would know

that that phrase signified that Appellant had a prior criminal history. The trial

court denied this request.

      Our Supreme Court addressed a similar claim in Commonwealth v.

Young, 849 A.2d 1152 (Pa. 2004) and found that a mistrial was not warranted

when a detective testified that he had referred to the defendant’s police photo

number when showing a witness a compilation of photos of individuals “who

have had contact with the police.” The Supreme Court found the detective’s

mere passing reference to the photograph did not suggest that the photo was

in possession of the police due to the appellant’s prior criminal activity.

      As such, the Supreme Court clarified that “passing references to [police]

photographs … and references to prior police contact do not amount to

reversible error.   Instead, it is only those references that expressly or by

reasonable   implication also     indicate   [that the    defendant had] some

involvement in prior criminal activity that rise to the level of prejudicial error.”

Young, 849 A.2d at 1156.




                                      - 11 -
J-S09036-22



         We agree with the trial court’s assessment that a mistrial was not

warranted as Ms. Paris’s remark was fleeting and in no way suggested that

Appellant was involved in prior criminal activity.

         We   reject   Appellant’s   suggestion   that   the   case   in   Young   is

distinguishable as the trial court in this case had specifically advised Ms. Young

to use the phrase “unique identifying number” and not “prison identification

number.” Appellant fails to recognize the trial court found that Ms. Paris’s

partial reference to the prison identification number was inadvertent as she

immediately corrected herself without any prompting when she realized her

error.

         Similarly, we reject Appellant’s bald allegation that there is a reasonable

likelihood that the jury would not have convicted him if this evidence had not

been introduced. Ms. Paris’s fleeting reference to the “PP num” did not lead

to an inference that Appellant had engaged in prior criminal activity beyond

the charges at issue. The jury had already been made aware that Appellant

had been taken into custody for the instant charges when his prison visitation

logs were introduced into evidence. Moreover, the jury was informed that

Appellant was being tried in absentia as he had absconded from house arrest

after cutting his electronic monitor.

         Accordingly, as we find that the trial court properly exercised its

discretion in denying Appellant’s request for a mistrial, we conclude that the

PCRA court correctly found that appellate counsel was not ineffective in failing

to challenge the trial court’s ruling on appeal. See Johnson, supra.

                                        - 12 -
J-S09036-22



      Lastly, Appellant claims that trial counsel was ineffective in failing to

object to a particular jury instruction, which Appellant alleges was incorrect

and prejudicial. Appellant challenges the following portion of the trial court’s

jury instructions:

      THE COURT: All right. You must consider and weigh the testimony
      of each witness and give it such weight as in your judgment it is
      fairly entitled to receive. The matter of credibility of a witness,
      that is whether or not his or her testimony is believable and
      accurate in whole or in part, is solely for your determination.
      I’ll mention some factors that might bear upon that determination.
      Does the witness have any interest in the outcome of the case;
      any friendship or animosity towards persons in this case; behavior
      of the witness on the witness stand; his or her demeanor; his or
      her manner of testifying; whether or not he or she shows any bias
      or prejudice that might color his or her testimony; the accuracy of
      his or her memory and recollection; his or her ability and
      opportunity to acquire knowledge concerning the matters of which
      he or she testifies; consistency/inconsistency of his or her
      testimony; as well as reasonableness or unreasonableness in light
      of all the evidence in this case.

             If you find there is a conflict in testimony, you, the jury have
      the duty of deciding which testimony to believe. First, you should
      try to reconcile, that is fit together, any conflicts in testimony if
      you can fairly do so. Discrepancies in and conflicts between the
      testimony of different witnesses may or may not cause you to
      disbelieve some or all of their testimony. Remember, two or more
      persons witnessing an incident may see or hear it happen
      differently. Also it’s not uncommon for a witness to be innocently
      mistaken in his or her recollection of how something happened. If
      you cannot reconcile conflict in testimony, it’s up to you to decide
      which testimony, if any, to believe and which to reject as true or
      inaccurate.

N.T., 6/11/15, at 70 (emphasis added).

      Appellant claims trial counsel was ineffective in failing to object to this

jury instruction which Appellant claims was flawed because the trial court did



                                      - 13 -
J-S09036-22



specifically not inform the jury verbatim that it was free to believe “all, part,

or none” of a witness’s testimony.      Appellant criticizes the trial court for

instructing the jury they were responsible for determining whether each

witness was “believable and accurate in whole or in part” while omitting the

option that the jury could choose to believe “none” of a witness’s testimony.

      Our review of this claim is guided by the following principles:

      The nature of a court's instructions to the jury is “within the
      discretion of the court, so long as the court accurately instructs
      the jury on the appropriate legal principles involved.”
      Commonwealth v. Kim, 888 A.2d 847, 852 (Pa.Super.2005)
      (quoting Commonwealth v. Hartey, 424 Pa.Super. 29, 621 A.2d
      1023, 1028 (1993)). This Court's main concern is “that the charge
      clearly, adequately, and accurately presents the law to the jury
      for its consideration.” Id. (quoting Commonwealth v. Collins,
      810 A.2d 698, 701 (Pa.Super.2002)). The jury charge must be
      reviewed “not in isolated portions but as a whole to ascertain
      whether it fairly conveys the required legal principles at issue.”
      Commonwealth v. McClendon, 874 A.2d 1223, 1232
      (Pa.Super. 2005).

Commonwealth v. Willis, 990 A.2d 773, 776 (Pa.Super. 2010). A “review

of a challenged jury instruction “does not focus upon whether certain ‘magic

words’ were included in the charge. Rather, it is the effect of the charge as a

whole that is controlling.” Commonwealth v. Montalvo, 986 A.2d 84, 99

(Pa. 2009) (quoting Commonwealth v. Saunders, 602 A.2d 816, 818 (Pa.

1992) (citations omitted)).

      In reviewing the jury instruction as a whole, we find that the trial court’s

instruction clearly, adequately, and accurately presented the law to the jury

in explaining how to assess the credibility of the witnesses.           We reject



                                     - 14 -
J-S09036-22



Appellant’s claim that the trial court’s instruction was invalidated by its failure

to use the specific word “none” in its instruction.

      The trial court indicated that the jury had the task of determining

“whether or not” to find a witness’s testimony to be believable and accurate.

N.T., 6/11/15, at 70.         The trial court also informed the jury that

“[d]iscrepancies in and conflicts between the testimony of different witnesses

may or may not cause you to disbelieve some or all of their testimony.” Id.

Further, the trial court specifically stated that the jury was required to “decide

which testimony, if any, to believe and which to reject as true or inaccurate.”

Id. (emphasis added). As such, the trial court adequately instructed the jury

that they could choose to believe none of a witness’s testimony.

      As there is no merit to Appellant’s claim that the trial court’s instruction

was erroneous, counsel cannot be deemed ineffective for failing to raise a

meritless claim. See Johnson, supra. Further, Appellant did not attempt to

argue that he was in any way prejudiced by the trial court’s instruction. As a

result, we discern no error in the PCRA court's denial of this request for relief.

      Accordingly, for the foregoing reasons, we affirm the PCRA court’s order

dismissing the petition in this case.

      Order affirmed.




                                        - 15 -
J-S09036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2022




                          - 16 -